

 S818 ENR: To amend the Grand Ronde Reservation Act to make technical corrections, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 818IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Grand Ronde Reservation Act to make technical corrections, and for other purposes.
	
 1.Additional land for Grand Ronde reservationSection 1 of Public Law 100–425 (commonly known as the Grand Ronde Reservation Act) (25 U.S.C. 713f note; 102 Stat. 1594; 104 Stat. 207; 108 Stat. 708; 108 Stat. 4566; 112 Stat. 1896), is amended—
 (1)in subsection (a)— (A)in the first sentence—
 (i)by striking Subject to valid existing rights, including (but not limited to) all and inserting the following:  (1)In generalSubject to valid existing rights, including all; and
 (ii)by inserting (referred to in this Act as the Tribes) before the period at the end; (B)in the second sentence, by striking Such land and inserting the following:
					
 (2)TreatmentThe land referred to in paragraph (1); and (C)by adding at the end the following:
					
						(3)Additional trust acquisitions
 (A)In generalThe Secretary may accept title in and to any additional real property located within the boundaries of the original 1857 reservation of the Tribes (as established by the Executive order dated June 30, 1857, and comprised of land within the political boundaries of Polk and Yamhill Counties, Oregon), if that real property is conveyed or otherwise transferred to the United States by, or on behalf of, the Tribes.
							(B)Treatment of trust land
 (i)In generalAn application to take land into trust within the boundaries of the original 1857 reservation of the Tribes shall be treated by the Secretary as an on-reservation trust acquisition.
								(ii)Gaming
 (I)In generalExcept as provided in subclause (II), real property taken into trust pursuant to this paragraph shall not be eligible, or used, for any class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
 (II)ExceptionSubclause (I) shall not apply to any real property located within 2 miles of the gaming facility in existence on the date of enactment of this paragraph located on State Highway 18 in the Grand Ronde community, Oregon.
 (C)ReservationAll real property taken into trust within the boundaries described in subparagraph (A) at any time after September 9, 1988, shall be considered to be a part of the reservation of the Tribes.; and
 (2)in subsection (c)— (A)in the matter preceding the table, by striking in subsection (a) are approximately 10,311.60 and inserting in subsection (a)(1) are the approximately 11,349.92; and
 (B)by striking the table and inserting the following: SouthWestSectionSubdivisionAcres4836SE1/4 SE1/4404731Lots 1,2, NE1/4, E½ NW1/4320.89576All634.02577All638.995718Lots 1 & 2, NE1/4, E½ NW1/4320.07581SE1/4160583All635.60587All661.75588All640589All6405810All6405811All6405812All6405813All6405814All6405815All6405816All6405817All640681SW1/4 SW1/4, W½ SE1/4 SW1/453.78681S½ E½ SE1/4 SW1/410.03677, 8, 17, 18Former tax lot 800, located within the SE1/4 SE1/4 of sec. 7; SW1/4 SW1/4 of sec. 8; NW1/4 NW1/4 of sec. 17; and NE1/4 NE1/4 of sec. 185.554730Lots 3,4, SW1/4 NE1/4, SE1/4 NW1/4, E½ SW1/4241.06681N½ SW1/429.596812W½ SW1/4 NE1/4, SE1/4 SW1/4 NE1/4 NW1/4, N½ SE1/4 NW1/4, N½ SW1/4 SW1/4 SE1/421.706813W½ E½ NW1/4 NW1/45.31677E½ E½57.60678SW1/4 SW1/4 NW1/4, W½ SW1/422.466717NW1/4 NW1/4, N½ SW1/4 NW1/410.846718E½ NE1/443.42681 W½ SE¼ SE¼20.6681N½ SW¼ SE¼ 19.99681SE¼ NE¼ 9.99681NE¼ SW¼10.46681NE¼ SW¼, NW¼ SW¼ 12.99676SW¼ NW¼ 37.39675SE¼ SW¼ 24.87675, 8SW¼ SE¼ of sec. 5; and NE¼ NE¼, NW¼ NE¼, NE¼ NW¼ of sec. 8 109.9681 NW¼ SE¼ 31.32681 NE¼ SW¼ 8.89681SW¼ NE¼, NW¼ NE¼78.4678, 17SW¼ SW¼ of sec. 8; and NE¼ NW¼, NW¼ NW¼ of sec. 1714.336717NW¼ NW¼6.686812SW¼ NE¼8.19681SE¼ SW¼2.0681SW¼ SW¼5.056812SE¼, SW¼54.646717, 18SW¼, NW¼ of sec. 17; and SE¼, NE¼ of sec. 18136.83681SW¼ SE¼20.08675NE¼ SE¼, SE¼ SE¼, E½ SE¼ SW¼97.384731SE¼159.606717NW¼ NW¼3.146812NW¼ SE¼1.10678SW¼ SW¼0.926812NE¼ NW¼1.9967, 87, 12NW¼ NW¼ of sec. 7; and S½ NE1/4 E½ NE1/4 NE1/4 of sec. 1286.486812NE¼ NW¼1.5667,86,1W½ SW¼ SW¼ of sec. 6; and E½ SE1/4 SE1/4 of sec. 135.82675E½ NW¼ SE¼19.886812NW¼ NE¼0.29681SE¼ SW¼2.5678NE¼ NW¼7.16681SE¼ SW¼5.5681SE¼ NW¼1.34  Total11,349.92..Speaker of the House of RepresentativesVice President of the United States and President of the Senate